Citation Nr: 0720768	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
March 1980 and from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The veteran testified before 
the undersigned Veterans Law Judge in November 2006; a 
transcript of that hearing is associated with the claims 
folder.

The issues of whether new and material evidence has been 
obtained to reopen a claim of entitlement to service 
connection for a low back disorder and entitlement to service 
connection for a left knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At his November 2006 hearing, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal of 
the issue of entitlement to service connection for a right 
knee disorder.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for a right knee disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 20.204 
(2006).  Withdrawal may be made by the appellant or by his 
authorized representative.  Id.  At his November 2006 Board 
hearing, the veteran indicated that he only intended to file 
a claim of service connection for a left knee disorder.  
Thus, he indicated his intent to withdraw any appeal of 
entitlement to service connection for a right knee disorder.  
See hearing transcript at 8-9.  There remain no allegations 
of errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review such claim and it is dismissed.


ORDER

The issue of entitlement to service connection for a right 
knee disorder is dismissed.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claims on appeal.

A. Missing Treatment Records

The veteran has identified a number of providers and 
treatment facilities during this appeal from which he sought 
care for both his claimed low back and left knee disorders.  
A written statement submitted in July 2004 indicates that, 
from 1993 through 1997, the veteran received treatment at the 
Mountain Home VA Medical Center (MC) in Tennessee.  
Statements submitted in January and July 2004 also indicate 
that he received treatment at various VAMCs from 1997 to 
2000, including the Columbia VAMC in South Carolina, the 
Asheville VAMC in North Carolina, and the Indianapolis VAMC 
in Indiana.  Finally, his July 2004 written statement notes 
that he has been receiving treatment at the Marion VAMC in 
Indiana since 2000.  

The veteran also testified at his November 2006 Board hearing 
that he sought treatment from the Columbia VAMC in the mid- 
or late-1980s; he indicated that he was treated at a military 
hospital in Augusta, Georgia during this same time period.  
Pertinent to his claim, the Board observes that the veteran 
testified that he received workers' compensation for his back 
following episodes of it giving out.  He also indicated that 
he received treatment for his back disorder from a Dr. 
Woodall and that he had an MRI in May 2005 at Wishard 
Hospital.  Finally, the veteran testified that he continues 
to receive treatment at the Indianapolis VAMC, and that he 
underwent a compensation and pension examination in April 
2006 in conjunction with the present claims on appeal.

The Board notes that the medical evidence of record includes 
treatment records from Columbia VAMC dated February through 
September 1986; Marion and Indianapolis VAMC treatment 
records dated May 2000 through August 2004; treatment records 
from St. John's Health System; and Wishard Hospital records 
dated June 2005.  

Also of record are a number of requests for VA treatment 
records.  First is a VA facility treatment report printed on 
December 2004.  This report indicates that the veteran was 
last seen at the Indianapolis VAMC in February 2004, the 
Marion VAMC in June 2003, the Nashville VAMC in August 1999, 
and the Asheville VAMC in June 1993.  An Asheville records 
request dated August 2004 revealed treatment records related 
to substance abuse treatment; there was no indication of any 
other medical treatment at this facility.  A request sent to 
the Nashville VAMC was returned in August 2004, and such 
letter indicates that the veteran's Nashville records are 
located at the Marion VAMC.  There is no evidence that any 
attempt was made to obtain these records from the Marion 
facility.  Finally, documents associated with the claims 
folder indicate that the veteran failed to report for his 
April 2006 VA examination.

It appears then that the following treatment records are not 
of record and have not been found to be unavailable:  Dr. 
Woodall treatment records; workers' compensation records; 
Nashville VAMC records dated 1997 through August 1999 
(located at Marion VAMC); Mountain Home VAMC records dated 
1993 through 1997; and Columbia and Indianapolis VAMC records 
dated 1997 through 2000.

With respect to the missing VA treatment records, the Board 
notes that VA has a duty to obtain all outstanding identified 
VA treatment records as such records are constructively in 
the possession of VA adjudicators during the consideration of 
a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as 
these records may be pertinent to the veteran's claim of 
entitlement to service connection for a left knee disorder 
and his request to reopen his previously disallowed claim of 
entitlement to service connection for a low back disorder, 
the Board finds that the veteran's appeal must be remanded to 
obtain these treatment records.

In order to fulfill its duty to assist the veteran, the Board 
also finds that the veteran should be contacted and asked to 
either submit copies of treatment records from Dr. Woodall 
and records related to his workers' compensation claim, or to 
submit the name and address of the provider(s) that have 
these records.  He should also submit the dates of treatment 
and a consent to release information form.  See 38 C.F.R. 
§ 3.159(c)(1) (2006).  If the veteran returns a completed 
consent to release information form, the agency of original 
jurisdiction (AOJ) should make appropriate attempts to obtain 
these records.  Id. 

Finally, although the record indicates that the veteran did 
not report for his VA joints and spinal examination scheduled 
for April 2006, the veteran testified that he was examined on 
such day at the Indianapolis VAMC.  A remand is therefore 
necessary to obtain any missing examination report and/or 
treatment records from the Indianapolis VAMC.

B. VA Examination

As mentioned above, the veteran asserts that he was examined 
in April 2006 with respect to both his claims on appeal.  
However, the claims folder indicates that he failed to report 
for his examination.  The claims folder also indicates that 
the examination request was inputted using an incorrect 
address for the veteran.  Thus, it is possible that he did 
not report for his VA examination because he was never 
properly informed of its date, time, and location.  
Therefore, in the event that the AOJ is unable to locate a VA 
examination report for April 2006, the Board finds that the 
veteran should be scheduled for a new VA examination with 
respect to his claim regarding a left knee disorder.

In scheduling this examination, the Board notes that there is 
evidence of a knee injury in his service medical records and 
a diagnosis of contusion to the left knee.  Additionally, an 
April 2004 VA examination report indicates that the examiner 
believed the veteran's knee disorder began to increase during 
service, but without any specific etiology.  Under such 
circumstances, the Board concludes that more information is 
required to aid in its determination.  As such, a new 
examination and opinion is needed provided that the veteran 
did not attend a VA examination in April 2006 which provided 
an etiological opinion in its report.

With respect to the veteran's request to reopen his low back 
disorder claim, the Board finds that a new VA examination is 
unnecessary.  In the absence of new and material evidence 
sufficient to reopen the veteran's claim, VA is under no 
obligation to provide a VA examination.  However, if any of 
the missing treatment records provide such evidence and there 
is no April 2006 VA examination report of record, a VA 
examination may be required.

C. Duty to Notify (VCAA)

Finally, the veteran was previously denied service connection 
for a low back disorder because he had not presented 
competent evidence of continuity and chronicity of a chronic 
back disorder, nor had he provided competent evidence that 
his current back disorder was otherwise related to service.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

At no time during this appeal has the veteran been notified 
what evidence and information is necessary to reopen his 
previously disallowed claim to service connection for a 
psychiatric low back disorder.  Thus, the Board finds that 
this appeal must be remanded to the RO for proper notice in 
accordance with Kent.


Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding evidence and information is 
necessary to reopen his claim of 
entitlement to service connection for a 
low back disorder.  See 38 C.F.R. § 3.156; 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2. Obtain any VA treatment records from 
the Nashville VAMC for the period from 
1997 through August 1999 (records located 
at Marion VAMC); from the Mountain Home 
VAMC for the period from 1993 through 
1997; and from the Columbia and 
Indianapolis VAMCs for the period from 
1997 through 2000.  Obtain any VA 
examination report (dated April 2006) 
and/or treatment records from the 
Indianapolis VAMC for the period from 
September 2004 through the present.  A 
response, negative or positive, should be 
associated with the claims file with 
regard to each facility request.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. Contact the veteran and ask him to 
either (a) submit copies of treatment 
records from Dr. Woodall and his workers' 
compensation claim(s), or (b) submit 
signed consent to release information 
forms containing the name and address of 
any provider(s) as well as the dates of 
treatment for his claimed disabilities.  
Upon receipt of a completed form, the AOJ 
should make appropriate attempts to obtain 
these records.

4. If there does not exist an April 2006 
VA joints examination report with an 
adequate etiological opinion, schedule the 
veteran for a VA orthopedic examination.  
Such examination is for the purpose of 
ascertaining the etiology of any current 
left knee disorder.  The claims file, 
including a copy of this REMAND,  must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any left knee disabilities, 
providing diagnoses for all identified 
left knee disabilities.  The examiner 
should then provide an opinion as to 
whether any current left knee disability 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including whether it is related 
to his July 1978 in-service left knee 
injury.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a left knee disability that 
is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

5. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If the claims remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


